UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 00-50347 JEFFERSON BANCSHARES, INC. (Exact name of registrant as specified in its charter) Tennessee 45-0508261 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 120 Evans Avenue, Morristown, Tennessee (Address of principal executive offices) (Zip code) (423) 586-8421 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large Accelerated Filer o Accelerated Filero Non-Accelerated Filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: At November 14, 2013, the registrant had 6,595,301 shares of common stock, $0.01 par value per share, outstanding. INDEX Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Statements of Condition - Unaudited Three months ended September 30, 2013 and year ended June 30, 2013 3 Consolidated Statements of Earnings - Unaudited Three months ended September 30, 2013 and 2012 4 Consolidated Statements of Comprehensive Income – Unaudited Three months ended September 30, 2013 and 2012 5 Consolidated Statements of Changes in Stockholders’ Equity – Unaudited Three months ended September 30, 2013 and 2012 6 Consolidated Statements of Cash Flows - Unaudited Three months ended September 30, 2013 and 2012 7 Notes to Consolidated Financial Statements - Unaudited 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 34 PART II.OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 36 Item 4. Mine Safety Disclosures 36 Item 5. Other Information 36 Item 6. Exhibits 36 SIGNATURES 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements Jefferson Bancshares, Inc. and Subsidiary Consolidated Balance Sheets (Dollars in Thousands) September 30, June 30, Assets (Unaudited) Cash and cash equivalents $ $ Interest-earning deposits Investment securities classified as available for sale, net Federal Home Loan Bank stock Bank owned life insurance Loans receivable, net of allowance for loan losses of $4,993 and $5,660 Loans held-for-sale 75 97 Premises and equipment, net Foreclosed real estate, net Accrued interest receivable: Investments Loans receivable Deferred tax asset Core deposit intangible Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Deposits Noninterest-bearing $ $ Interest-bearing Repurchase agreements Federal Home Loan Bank advances Subordinated debentures Other liabilities Total liabilities Commitments and contingent liabilities — — Stockholders’ equity: Preferred stock, $.01 par value; 10,000,000 sharesauthorized; no shares issued or outstanding Common stock, $.01 par value; 30,000,000 shares authorized; 9,182,372 shares issued and 6,597,739 shares outstanding at September 30, 2013 and 6,601,091 shares outstanding at June 30, 2013 92 92 Additional paid-in capital Unearned ESOP shares ) ) Unearned compensation ) ) Accumulated other comprehensive income ) ) Retained earnings Treasury stock, at cost (2,584,632 and 2,581,280 shares) ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to financial statements. 3 Jefferson Bancshares, Inc. and Subsidiary Consolidated Statements of Earnings (Unaudited) (Dollars in Thousands, Except Net Earnings Per Share) Three Months Ended September 30, Interest income: Interest on loans receivable $ $ Interest on investment securities Other interest 60 74 Total interest income Interest expense: Deposits Repurchase agreements — 1 Advances from FHLB Subordinated debentures 80 82 Total interest expense Net interest income Provision for loan losses — Net interest income after provision for loan losses Noninterest income: Mortgage origination fee income 48 Service charges and fees Gain on investments — 4 Gain (loss) on sale of fixed assets — 1 Gain (loss) on sale of foreclosed real estate, net ) ) BOLI increase in cash value 61 60 Other Total noninterest income Noninterest expense: Compensation and benefits Occupancy expense Equipment and data processing expense Deposit insurance premiums Advertising 87 50 Legal and professional services 87 Valuation adjustment and expenses on OREO Amortization of intangible assets 92 Other Total noninterest expense Earnings before income taxes Income taxes: Current — 8 Deferred 70 Total income taxes 78 Net earnings $ $ Net earnings per share, basic $ $ Net earnings per share, diluted $ $ 4 Jefferson Bancshares, Inc. and Subsidiary Consolidated Statements of Comprehensive Income (Unaudited) (Dollars in Thousands) Three Months Ended September 30, Net earnings (loss) $ $ Other comprehensive income: Unrealized holding gain (loss) ) Income tax benefit (expense) ) Comprehensive income $ $ See accompanying notes to financial statements. 5 Jefferson Bancshares, Inc. and Subsidiary Consolidated Statements of Changes in Stockholders’ Equity Three Months Ended September 30, 2013 and 2012 (Dollars in Thousands) Unallocated Accumulated Additional Common Other Total Common Paid-in Stock in Unearned Comprehensive Retained Treasury Stockholders’ Stock Capital ESOP Compensation Income Earnings Stock Equity Balance at June 30, 2013 $
